DETAILED ACTION
Amendment was filed on 10/14/2021.
Claims 1-7, 9-21 are pending.
Claim 8 is canceled.
Claims 1-7 and 9-21 are allowed.

REASONS FOR ALLOWANCE
The present invention is directed to power efficient communication of group-addressed frames.  Interpreted the claims in light of the specification and based on applicant's argument filed on 10/14/2021 Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims 1, 11 and 18.  
The closest prior art, Fang et al., (US 2017/0332327 A1) disclose conventional way of a power saving station integrates a low power consumption wake-up receiver with wideband wireless of main radio. The low power wake-up receiver of power saving station receives a wake-up request signal sent from the wireless network and wakes up the main radio of the station to communicate with the wireless network over wideband frequency channel, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Patil et al., (US 2018/0302923 A1) disclose conventional way of operating a wireless station in a multiple basic service set identifier (BSSID) set including a transmitted BSSID (Tx BSSID) and a number of non-transmitted BSSIDs (non-Tx BSSIDs). In some implementations, the wireless station may receive a trigger frame containing a number of association identifier (AID) values based on a group AID mapping 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473